Title: From George Washington to the United States Senate, 23 February 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States February 23d 1791.

Information having been received from Thomas Auldjo, who was appointed Vice Consul of the United States at Cowes in Great Britain, that his Commission has not been recognized by that Government, because it is a Port at which no foreign Consul has yet been received, and that it has been intimated to him, that his Appointment to the Port of Poole and parts nearer to that than to the residence of any other Consul of the United States, would be recognized, and his residence at Cowes not noticed. I have therefore, thought it expedient to nominate
Thomas Auldjo to be Vice-Consul for the United States at the Port of Poole, in Great Britain, and such parts within the Allegiance of his Britanic Majesty, as shall be nearer thereto than to the residence of any other Consul, or Vice Consul of the United States within the same Allegiance.
I also nominate James Yard, of Pennsylvania, to be Consul for the United States in the Island of Santa Cruz, and such other parts within the Allegiance of his Danish Majesty as shall be nearer thereto than to the residence of any other Consul or Vice Consul of the United States within the same Allegiance.

Go: Washington

